Title: To George Washington from Philip Schuyler, 21 May 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] May 21st 1779

Both Your Excellency’s favors of the 10th Instant I had the honor to receive last night. the letters which were Inclosed for General Clinton and Colonel Van Schaick were Instantly returned to Albany.
Immediately on receipt of Your favor of the 5th Instant I dispatched Instructions to Colo: V. Schaick and Mr Deane pointing out the mode I wished to have pursued In exploring the Country from Wood Creek to Oswegatchie, I have no copys here or would Inclose them. they were pretty full but not sufficently so to Obtain every Information your Excellency wishes In your letter of the 10th Instant I shall however Immediately and with great pleasure take measures to procure the best, fullest & Clearest Information on the Subject, and with all the requisite Secrecy, to which I have already Injoined Colo: V. Schaick & Mr Deane.
The present post at Oswegatchie is on the south East side of the St Lawrence but wether the Oswegatchie river disembogues above or below It, I do not certainly recollect; last War the French had a fort on an Island near Oswegatchie and Just above the rapids which General Amherst reduced in 1760, A fortification there I believe would Effectually cut of[f] all that Communication between Canada proper and the lakes which is carried on In Batteaus, the river In the part where the Island I allude to lays is about 3/4 of a mile wide the Island which is small nearly In the Middle Immediately above the breadth of the river Increases to near A mile and an half and is exceedingly streight for thirty Miles up without any Islands from thence to the lake It Increases to two three & four miles and is Interspersed with many Islands.
The Country from Fort Edward towards Oswegatchie, In which I have been to the distance of about fourty miles north of Fort George, is much the roughest I know of In this part of North America and by all the Accounts I Ever had Continues so a great part of the way. the mountains are numerous very high and Craggy and the Swamps Close and deep. thro that part which I have seen It would be next to Impossible to move an Army with artillery.
On the 18th Instant A Robert Brisbren a neighbour of mine who had suffered him self to be prevailed upon to Join the Enemy in 1777 returned from Canada he left St Johns (in Company with an other man who was last fall Captivated near Fort George) on the 30th ult. and Montreal a few days before that, he Informs me that not any preparations are making At Montreal or elsewhere that he could learn for moving troops to the westward or to any other quarter—that the Enemy are very busy In constructing the Fort at Sorrel, that they are daily employed in strengthning St Johns and Isle-au-noix that some Vessels were sitting at St Johns to enter lake Champlain that a few troops were to be put on board as sailors were Scarce—that the vessels were to be stationed at or near Crown point.
Inclose your Excellency Copies of two letters which I received Yesterday from Mr Deane I shall without delay write Governor Clinton on the subject of the disaffected people back of Katts-kill and recommend that they be apprehended & their families moved from thence.
I have this moment received a letter from Mr Lansingh covering copy of one from Mr Deane to Colo. V. Schaick, copy of which he Informs me is transmitted to Your Excellency and duplicate whereof I have the honor to Inclose. If Butler has Really left Niagara with the Intention mentioned In the letter we shall probably soon hear of him he most certainly will not be able If 300 Senecas are gone to the Southward to collect any body in force sufficient to retard the progress of either the troops coming up the Susquehanna or those under General Clinton should they act seperately. I have the honor to be My Dear Sir, with the Sincerest Affection & Esteem Your Excellency’s Most Obedient Humble Servant
Ph: Schuyler
 